
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 271
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To require the Secretary of Agriculture to
		  enter into a property conveyance with the city of Wallowa, Oregon, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wallowa Forest Service Compound
			 Conveyance Act.
		2.Conveyance to city of Wallowa,
			 Oregon
			(a)DefinitionsIn this Act:
				(1)CityThe term City means the city
			 of Wallowa, Oregon.
				(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(3)Wallowa Forest Service
			 CompoundThe term
			 Wallowa Forest Service Compound means the approximately 1.11 acres
			 of National Forest System land that—
					(A)was donated by the City to the Forest
			 Service on March 18, 1936; and
					(B)is located at 602 First Street, Wallowa,
			 Oregon.
					(b)ConveyanceOn the request of the City submitted to the
			 Secretary by the date that is not later than 1 year after the date of enactment
			 of this Act and subject to the provisions of this Act, the Secretary shall
			 convey to the City all right, title, and interest of the United States in and
			 to the Wallowa Forest Service Compound.
			(c)ConditionsThe conveyance under subsection (b) shall
			 be—
				(1)by quitclaim deed;
				(2)for no consideration; and
				(3)subject to—
					(A)valid existing rights; and
					(B)such terms and conditions as the Secretary
			 may require.
					(d)Use of wallowa forest service
			 compoundAs a condition of
			 the conveyance under subsection (b), the City shall—
				(1)use the Wallowa Forest Service Compound as
			 a historical and cultural interpretation and education center;
				(2)ensure that the Wallowa Forest Service
			 Compound is managed by a nonprofit entity;
				(3)agree to manage the Wallowa Forest Service
			 Compound with due consideration and protection for the historic values of the
			 Wallowa Forest Service Compound; and
				(4)pay the reasonable administrative costs
			 associated with the conveyance.
				(e)ReversionIn the quitclaim deed to the City, the
			 Secretary shall provide that the Wallowa Forest Service Compound shall revert
			 to the Secretary, at the election of the Secretary, if any of the conditions
			 under subsection (c) or (d) are violated.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
